                               Case 8:20-bk-03563-RCT                            Doc 19         Filed 05/12/20               Page 1 of 24




 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:20-bk-03563
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 12, 2020                            X /s/ Joy Nichole DeGrasse
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joy Nichole DeGrasse
                                                                       Printed name

                                                                       CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 8:20-bk-03563-RCT                         Doc 19          Filed 05/12/20                Page 2 of 24


 Fill in this information to identify the case:
 Debtor name Performance Driven Landscaping Corp.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA,                                                                                  Check if this is an
                                                TAMPA DIVISION
 Case number (if known):         8:20-bk-03563                                                                                                        amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BTS Horticultural                                               Trade debt                                                                                             $256,079.18
 Sciences                        john@brownstree.
 c/o Simone Brown                org
 121 Holly Ave.                  (941) 920-7271
 Sarasota, FL 34243
 Cadence Bank                                                    PPP loan                                                                                               $297,000.00
 17 N. 20th Street
 Birmingham, AL
 35203
 Cadence Bank                                                    Loan                                                                                                   $265,000.00
 17 N. 20th Street
 Birmingham, AL
 35203
 Cadence Bank                    Nicholas          90 days or less:                                                 $297,000.00               $300,000.00                 $72,000.00
 17 N. 20th Street                                 Accounts
 Birmingham, AL                  nicholas.dzembo@ Receivable
 35203                           cadencebanking.co
                                 m
 Cadence Bank                                      Miscellaneous                                                     $25,000.00                        $0.00              $25,000.00
 17 N. 20th Street                                 mowers
 Birmingham, AL
 35203
 Deiter's Sod &                  Sally                           Trade debt                                                                                                 $9,957.76
 Landscaping
 Deiter's sod Service,           sally@deiterssod.c
 Inc.                            om
 2315 Zipperer Rd.
 Bradenton, FL 34212
 Edgewood Nursery                                                Trade debt                                                                                               $23,248.65
 326 N. Havana Rd.
 Venice, FL 34292                (941) 915-7424
 Florida Department              General Counsel                 2019 State payroll     Unliquidated                                                                    $200,000.00
 of Revenue                                                      taxes
 P.O. Box 6668                   emailDOR@floridar
 Tallahassee, FL                 evenue.com
 32314-6668                      (850) 617-8347



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:20-bk-03563-RCT                         Doc 19          Filed 05/12/20                Page 3 of 24



 Debtor    Performance Driven Landscaping Corp.                                                               Case number (if known)         8:20-bk-03563
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gardenmasters of                Fred E. Moore                   Judgment               Disputed                                                                        $461,484.87
 SW Florida
 341 Seaboard Ave.               fmoore@blalockwa
 Venice, FL 34285                lters.com
 Internal Revenue                                                2018 Federal           Unliquidated                                                                      $70,000.00
 Service                                                         payroll taxes
 Centralized
 Insolvency Ops
 PO Box 7346
 Philadelphia, PA
 19101-7346
 James R. Giczewski                                              Commercial Lease Contingent                                                                              $37,796.62
 2111 Palm View                  srqski@gmail.com                                 Unliquidated
 Road                            (941) 928-2200                                   Disputed
 Sarasota, FL 34240
 M & W Supply, Inc.                                              Trade debt                                                                                               $33,602.34
 7750 Fruitville Rd.             aaron@mw-supply.
 Sarasota, FL 34240              com
                                 (941) 343-9954
 Manatee County                                                  Utilities                                                                                                $18,147.62
 Utilities
 4410 66th St. W.                (941) 792-8811
 Bradenton, FL 34210
 Michael A. France                                               Legal Fees                                                                                               $15,866.01
 1515 Ringling Blvd.             michael@mfrancel
 Ste. 800                        aw.com
 Sarasota, FL 34236              (941) 953-3600
 Midco Petroleum                                                 Trade debt                                                                                               $12,050.29
 2212 6th St.                    donfee1961@msn.
 Sarasota, FL 34237              com
 Next Level Turf                                                 Trade debt                                                                                               $45,469.09
 Management                      brandon.nextlevelt
 8402 Sabal                      urf@gmail.com
 Industrial Blvd.
 Tampa, FL 33619
 Scott Friedman                                                  Trade debt                                                                                               $80,000.00
 2702 W. Azelea St.              scott@carbuckscor
 Tampa, FL 33609                 p.com
 Site One                                                        Trade debt                                                                                                 $9,564.07
 Landscaping                     amckown@siteone
 6055 Clark Center               .com
 Ave.                            (941) 923-2517
 Sarasota, FL 34238
 Southeast                                                       Trade debt                                                                                               $12,205.68
 Spreading Company               wostrov@comcast.
 13650 Fiddlesticks              net
 Blvd.
 Ste 202-336
 Fort Myers, FL
 33912




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:20-bk-03563-RCT                         Doc 19          Filed 05/12/20                Page 4 of 24



 Debtor    Performance Driven Landscaping Corp.                                                               Case number (if known)         8:20-bk-03563
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TWC Distributors,                                               Trade debt                                                                                               $38,531.45
 Inc.                            jstover@twcdistrib
 1550 Sarasota                   utors.com
 Center Blvd.
 Sarasota, FL
 34240-7885




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03563-RCT                                           Doc 19                Filed 05/12/20                         Page 5 of 24

 Fill in this information to identify the case:

 Debtor name            Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)               8:20-bk-03563
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           538,540.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           538,540.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           397,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           270,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,951,323.72


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,618,323.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 8:20-bk-03563-RCT                       Doc 19      Filed 05/12/20           Page 6 of 24

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:20-bk-03563
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Cadence Bank                                            Checking                                                                 $1,000.00




           3.2.     Cadence Bank                                            Payroll account                                                          $1,000.00



                                                                            Money Market account
           3.3.     Cadence Bank                                            (PPP Program funds)                                                   $200,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $202,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:20-bk-03563-RCT                        Doc 19         Filed 05/12/20           Page 7 of 24

 Debtor         Performance Driven Landscaping Corp.                                              Case number (If known) 8:20-bk-03563
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            300,000.00   -                                   0.00 = ....                 $300,000.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $300,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Misc. office furniture and equipment                                            Unknown                                              $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                               Case 8:20-bk-03563-RCT                       Doc 19      Filed 05/12/20       Page 8 of 24

 Debtor         Performance Driven Landscaping Corp.                                          Case number (If known) 8:20-bk-03563
                Name


               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Wright Stander ZK Zero-Turn Mower 52" 37 HP
           Vanguard
           S/N: 114034ZT                                                               Unknown                                            $1,200.00


           Wright Stander ZK Zero-Turn Mower 61" 37 HP
           Vanguard
           SN: 114087DP                                                                Unknown                                            $1,350.00


           Mower Exmark S-Series S/N 316648640
           Purchased on 6/17/2016                                                      Unknown                                              $500.00


           Wright Stander Mower - SN's: 100808KF                                       Unknown                                            $1,200.00


           Mower Exmark S-Series S/N 315655825
           Purchased on 6/17/2016                                                      Unknown                                              $500.00


           Mower Exmark S-Series S/N 316648623
           Purchased on 6/17/2016                                                      Unknown                                              $500.00


           Wright Stander ZK Zero-Turn Mower 52" 37 HP
           Vanguard
           S/N: 114063MC                                                               Unknown                                            $1,200.00


           Wright Stander ZK Zero-Turn Mower 52" 37 HP
           Vanguard
           S/N: 114074YW                                                               Unknown                                            $1,200.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 8:20-bk-03563-RCT                       Doc 19      Filed 05/12/20       Page 9 of 24

 Debtor         Performance Driven Landscaping Corp.                                         Case number (If known) 8:20-bk-03563
                Name

           Wright Stander ZK Zero-Turn Mower 61" 37 HP
           Vanguard
           SN: 114090CA                                                                Unknown                                           $1,500.00


           Wright Stander Mower - SN's: 103669VS                                       Unknown                                           $1,600.00


           Wright Stander Mower - SN's: 100977FJ                                       Unknown                                           $1,500.00


           Wright Stander Mower - SN's: 1009682S                                       Unknown                                           $1,600.00


           Wright Stander Mower - SN's: 101014GQ                                       Unknown                                           $1,850.00


           Wright Stander Mower - SN's: 103673XA                                       Unknown                                           $1,500.00


           Wright Stander Mower - SN's: 101034TN                                       Unknown                                           $1,750.00


           Kohler CMD PRO EFI
           S/N: 101084DV; 100419ST; 100808KF;
           100958YX; 100968ZS; 100977FJ; 101014GQ;
           101034TN                                                                    Unknown                                           $1,500.00


           Kohler CMD PRO EFI
           S/N: 103635FV; 103669VS; 103673XA;
           101515BM                                                                    Unknown                                           $1,500.00


           MTD 21" Self Propelled Mower                                                Unknown                                             $100.00


           26 cc PRO Trimmer Model SRM2620T
           S/N: T94315008295; T94315008299;
           T94315012071; T94315007948; T94315019310;
           T94315019323; U09815002597;
           U09815002599; U09815002721; T94315028661;
           T94315028955                                                                Unknown                                           $2,200.00


           28.2 cc CBL DR Trimmer Model # SRM280T
           S/N: T48214016192; T48214016391;
           T48214020177; T48214020079; T48214020172;
           T48214026121; T48214026133; T48214026134;
           T48214014759; T48214020153; T48214020139;
           T48214026136;
           T48214026139; T48214026147; T48214026150;
           T48214026155; T48214020102; T48214014462;
           T48214014759;T48214026097; T48214026099;
           T48214026102; T48214026108; T48214026116                                    Unknown                                           $2,000.00


           30 cc PRO TRIMMER, Model #SRM3020T
           S/N: U09815005235; U09815004785;
           U09815002257; U09815002342; U09815002345                                    Unknown                                             $750.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                       Doc 19      Filed 05/12/20        Page 10 of 24

 Debtor         Performance Driven Landscaping Corp.                                         Case number (If known) 8:20-bk-03563
                Name

           Hedge Trimmer Model #HL100K
           S/N: 508319973; 508319969; 508319976;
           508319975                                                                   Unknown                                             $600.00


           24" Hedge Trimmer Model #:HS82T-24
           S/N: 181468976 & 181468970                                                  Unknown                                             $100.00


           24.1 cc EXTENDED SHAFT HEDGE TRIMMER
           Model #: HL94K
           S/N: 515296816; 515289701; 515289695                                        Unknown                                               $75.00


           22 cc 20" DS Shaft H/T Model #: SHC225S
           S/N: T95414016240; T95414017312                                             Unknown                                             $100.00


           63 cc BP Blower Model # PB770T
           S/N: P45014046948; P45014046877;
           P45014046946; P4501404691; P45014058743;
           P45014073742; P45014073797;
           P45014046944; P45014046950; P45014046970;
           P45014046873; P45014014731; P03012090442;
           P45014046874;
           P45014046875; P45014046891; P45014073746;
           P45014073749; P45014073803; P45014073741;
           P45014073755;
           P45014079644; P45014079690; P45014094000;
           P45014094063; P45014094013                                                  Unknown                                           $3,500.00


           28.4 cc Curved Shaft Edger Model #: FC91;
           S/N: 512028139                                                              Unknown                                             $100.00


           26 cc Curved Shaft Edger Model # PE2620
           S/N: T89715010645; T89715010940;
           T89715007816; T89715015569; T69814001024;
           T89715007853; T89715007863; T89715008128;
           T89715007929; T89715015697; T89715015731;
           U00515014190; T89715014482; T89715016837;
           T89715015779; T89715021452; T89715021463;
           T89715021488; T89715021534; T89715021542                                    Unknown                                           $2,000.00


           28.1 cc Stick Edger; Model # PE280
           S/N: T69814001101; T69814002378;
           T69814002594; T69814001130                                                  Unknown                                             $400.00


           26 cc Power Pruner; Model # PPT2620; S/N:
           E60415004334                                                                Unknown                                             $100.00


           Earth Auger Model #: EA410; S/N:
           E52012002405                                                                Unknown                                             $100.00


           Versacut Saw Chain 3/8" Low PR; Model:
           91VXL045G                                                                   Unknown                                               $15.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                       Doc 19      Filed 05/12/20         Page 11 of 24

 Debtor         Performance Driven Landscaping Corp.                                         Case number (If known) 8:20-bk-03563
                Name

            35.8 CC 14" Chainsaw; Model #:CS355T-14
            S/N: C67415017324; C67415021168;
            C67415024128; C57415024110; C67415017946                                   Unknown                                             $450.00




 51.        Total of Part 8.                                                                                                        $34,540.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                Case 8:20-bk-03563-RCT                                  Doc 19              Filed 05/12/20               Page 12 of 24

 Debtor          Performance Driven Landscaping Corp.                                                                Case number (If known) 8:20-bk-03563
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $202,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $300,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $34,540.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $538,540.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $538,540.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                               Case 8:20-bk-03563-RCT                           Doc 19           Filed 05/12/20        Page 13 of 24

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)             8:20-bk-03563
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Cadence Bank                                   Describe debtor's property that is subject to a lien                 $297,000.00               $300,000.00
       Creditor's Name                                90 days or less: Accounts Receivable
       17 N. 20th Street
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien


       nicholas.dzembo@cadence                        Is the creditor an insider or related party?
       banking.com                                       No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Strategic Funding
       2. Knight Capital Funding
       3. Cadence Bank

 2.2   Cadence Bank                                   Describe debtor's property that is subject to a lien                   $25,000.00                      $0.00
       Creditor's Name                                Miscellaneous mowers
       17 N. 20th Street
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                Case 8:20-bk-03563-RCT                          Doc 19           Filed 05/12/20          Page 14 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)      8:20-bk-03563
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Knight Capital Funding                        Describe debtor's property that is subject to a lien                      $40,000.00         $300,000.00
        Creditor's Name                               90 days or less: Accounts Receivable
        9 East Lockerman St.
        Ste 202-543
        Dover, DE 19901
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 2.4    Strategic Funding                             Describe debtor's property that is subject to a lien                      $35,000.00         $300,000.00
        Creditor's Name                               90 days or less: Accounts Receivable
        PO Box 29071
        Glendale, CA 91209-9071
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $397,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity



Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                               Doc 19              Filed 05/12/20        Page 15 of 24

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)           8:20-bk-03563
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $200,000.00          $200,000.00
           Florida Department of Revenue                             Check all that apply.
           P.O. Box 6668                                                Contingent
           Tallahassee, FL 32314-6668                                   Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2019 State payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $70,000.00         $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Ops                                   Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      2018 Federal payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26746                                 Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19            Filed 05/12/20                 Page 16 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)            8:20-bk-03563
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,073.32
          American Farms                                                        Contingent
          1484 Keane Ave.                                                       Unliquidated
          Naples, FL 34117                                                      Disputed
          Date(s) debt was incurred      01/17/2019                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $729.00
          Bennett Contracting                                                   Contingent
          6029 33rd Rd. St. E.                                                  Unliquidated
          Bradenton, FL 34203                                                   Disputed
          Date(s) debt was incurred      04/12/2019                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,673.88
          Bentley & Bruning, P.A.                                               Contingent
          783 South Orange Ave.                                                 Unliquidated
          3rd Floor                                                             Disputed
          Sarasota, FL 34236
                                                                             Basis for the claim:    Legal Fees
          Date(s) debt was incurred 11/14/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $256,079.18
          BTS Horticultural Sciences                                            Contingent
          c/o Simone Brown                                                      Unliquidated
          121 Holly Ave.                                                        Disputed
          Sarasota, FL 34243
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 11/19/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $265,000.00
          Cadence Bank                                                          Contingent
          17 N. 20th Street                                                     Unliquidated
          Birmingham, AL 35203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $297,000.00
          Cadence Bank                                                          Contingent
          17 N. 20th Street                                                     Unliquidated
          Birmingham, AL 35203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    PPP loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,957.76
          Deiter's Sod & Landscaping                                            Contingent
          Deiter's sod Service, Inc.                                            Unliquidated
          2315 Zipperer Rd.                                                     Disputed
          Bradenton, FL 34212
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 12/21/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19            Filed 05/12/20                 Page 17 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)            8:20-bk-03563
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,248.65
          Edgewood Nursery                                                      Contingent
          326 N. Havana Rd.                                                     Unliquidated
          Venice, FL 34292                                                      Disputed
          Date(s) debt was incurred      05/25/2019                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,578.25
          Enverra
          Enverra Partners, LLC                                                 Contingent
          2101 L. Street NW                                                     Unliquidated
          Ste 800                                                               Disputed
          Washington, DC 20037
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 09/07/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $498.00
          Free as a Bird                                                        Contingent
          2166 NW 10th St.                                                      Unliquidated
          Ocala, FL 34475                                                       Disputed
          Date(s) debt was incurred      04/15/2020                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $167.77
          Frontier Communications                                               Contingent
          5050 Kingsley Drive                                                   Unliquidated
          Cincinnati, OH 45227                                                  Disputed
          Date(s) debt was incurred 12/26/2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $461,484.87
          Gardenmasters of SW Florida                                           Contingent
          341 Seaboard Ave.                                                     Unliquidated
          Venice, FL 34285
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,942.00
          J. Sanford                                                            Contingent
          1079 N. Trail                                                         Unliquidated
          #328                                                                  Disputed
          Nokomis, FL 34275
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,796.62
          James R. Giczewski                                                    Contingent
          2111 Palm View Road
                                                                                Unliquidated
          Sarasota, FL 34240
                                                                                Disputed
          Date(s) debt was incurred 07/18/2018
          Last 4 digits of account number                                    Basis for the claim:    Commercial Lease
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19            Filed 05/12/20                 Page 18 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)            8:20-bk-03563
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $300,000.00
          Joy DeGrasse                                                          Contingent
          2727 Dick Wilson                                                      Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,602.34
          M & W Supply, Inc.                                                    Contingent
          7750 Fruitville Rd.                                                   Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred      11/27/2018                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,147.62
          Manatee County Utilities                                              Contingent
          4410 66th St. W.                                                      Unliquidated
          Bradenton, FL 34210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,866.01
          Michael A. France                                                     Contingent
          1515 Ringling Blvd.                                                   Unliquidated
          Ste. 800                                                              Disputed
          Sarasota, FL 34236
                                                                             Basis for the claim:    Legal Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,050.29
          Midco Petroleum                                                       Contingent
          2212 6th St.                                                          Unliquidated
          Sarasota, FL 34237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,265.64
          Mike Armstrong Landscaping                                            Contingent
          8475 69th St. E.                                                      Unliquidated
          Palmetto, FL 34221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $624.00
          Mulch Blowers of Florida                                              Contingent
          5311 36th Ave. E.                                                     Unliquidated
          Birmingham, AL 35221                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19            Filed 05/12/20                 Page 19 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)            8:20-bk-03563
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,469.09
          Next Level Turf Management                                            Contingent
          8402 Sabal Industrial Blvd.                                           Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,894.00
          Pit Stop Auto Repair                                                  Contingent
          4402 Bee Ridge Rd.                                                    Unliquidated
          Sarasota, FL 34233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,398.72
          Pit stop Auto Repair                                                  Contingent
          1841 Tamiami Trail S.                                                 Unliquidated
          Sarasota, FL 34239                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $267.40
          Pye Barker Fire & Safety                                              Contingent
          2141 12th St.                                                         Unliquidated
          Sarasota, FL 34237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,363.43
          Republic Services                                                     Contingent
          PO Box 271647                                                         Unliquidated
          Tampa, FL 33688                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $987.52
          SaraMana Bus. Products                                                Contingent
          1618 Barber Rd.                                                       Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,862.81
          Sarasota Mobile Marine Svc                                            Contingent
          c/o Robert Tuden                                                      Unliquidated
          642 Pompano Ave.                                                      Disputed
          Sarasota, FL 34237
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19            Filed 05/12/20                 Page 20 of 24

 Debtor       Performance Driven Landscaping Corp.                                                    Case number (if known)            8:20-bk-03563
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $80,000.00
           Scott Friedman                                                       Contingent
           2702 W. Azelea St.                                                   Unliquidated
           Tampa, FL 33609                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,564.07
           Site One Landscaping                                                 Contingent
           6055 Clark Center Ave.                                               Unliquidated
           Sarasota, FL 34238                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,205.68
           Southeast Spreading Company                                          Contingent
           13650 Fiddlesticks Blvd.                                             Unliquidated
           Ste 202-336                                                          Disputed
           Fort Myers, FL 33912
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $733.20
           Superior Architechtural Sol.                                         Contingent
           1575 15th ave. Dr. E.                                                Unliquidated
           Ste 102                                                              Disputed
           Palmetto, FL 34221
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,611.15
           Triple O Nursery Farms, Inc.                                         Contingent
           14750 SW 248th St.                                                   Unliquidated
           Homestead, FL 33032                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $38,531.45
           TWC Distributors, Inc.                                               Contingent
           1550 Sarasota Center Blvd.                                           Unliquidated
           Sarasota, FL 34240-7885                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $650.00
           Venice Pest Control                                                  Contingent
           114 Corporation Way                                                  Unliquidated
           Venice, FL 34285                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                         Doc 19        Filed 05/12/20                 Page 21 of 24

 Debtor       Performance Driven Landscaping Corp.                                                Case number (if known)          8:20-bk-03563
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Charles F. Johnson, Esq.
           Blalock Walters, P.A.                                                                 Line     3.12
           802 11th Street West.
                                                                                                        Not listed. Explain
           Bradenton, FL 34205

 4.2       Jason Williams, Esq.
           Shutts & Bowen LLP                                                                    Line     3.14
           300 South Orange Avenue
                                                                                                        Not listed. Explain
           Suite 1600
           Orlando, FL 32801

 4.3       Michael L. Morgan, Esq.
           Michael L. Morgan Law Group                                                           Line     3.12
           2364 Fruitville Rd.
                                                                                                        Not listed. Explain
           Sarasota, FL 34237


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    270,000.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,951,323.72

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    2,221,323.72




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                      Doc 19        Filed 05/12/20         Page 22 of 24

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:20-bk-03563
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Fleet Vehicle Lease for
             lease is for and the nature of               2018 Dodge Ram 1500;
             the debtor's interest                        2018 Isuzu NPR; 2018
                                                          Isuzu NPR; 2018 Isuzu
                                                          NPR; 2018 Dodge Ram
                                                          2500; 2018 Dodge Ram
                                                          2500; 2018 Dodge Ram
                                                          2500; 2018 dodge Ram
                                                          2500; 2018 Dodge Ram
                                                          2500; 2019 Chevrolet
                                                          Silverado.
                  State the term remaining                48 months
                                                                                        Enterprise FM Trust
             List the contract number of any                                            PO Box 800089
                   government contract                                                  Kansas City, MO 64180-0089


 2.2.        State what the contract or                   Triple Net Commercial
             lease is for and the nature of               Lease for business
             the debtor's interest                        property at 7840
                                                          Fruitville, Rd.,
                                                          Sarasota, FL 34240
                  State the term remaining                2-years, 2-months
                                                                                        James R. Giczewski
             List the contract number of any                                            2111 Palm View Road
                   government contract                                                  Sarasota, FL 34240


 2.3.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                            Misc. landscaping contracts (19)
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                   Doc 19     Filed 05/12/20            Page 23 of 24

 Fill in this information to identify the case:

 Debtor name         Performance Driven Landscaping Corp.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:20-bk-03563
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Joy Nichole                       2727 Dick Wilson                                  James R. Giczewski                 D
             DeGrasse                          Sarasota, FL 34240                                                                   E/F
                                                                                                                                    G   2.2




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                              Case 8:20-bk-03563-RCT                        Doc 19         Filed 05/12/20              Page 24 of 24

                                                               United States Bankruptcy Court
                                                           Middle District of Florida, Tampa Division
 In re      Performance Driven Landscaping Corp.                                                                      Case No.       8:20-bk-03563
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Joy Nichole DeGrasse                                                Common           100%                                       Equity
 2727 Dick Wilson
 Sarasota, FL 34240


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CFO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 12, 2020                                                            Signature /s/ Joy Nichole DeGrasse
                                                                                            Joy Nichole DeGrasse

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
